                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

DERRICK L. KING,                               :
    Plaintiff,                                 :
                                               :
       v.                                      :      CIVIL ACTION NO. 19-CV-1005
                                               :
OFFICER MATTHEW CAVALLO,                       :
et al.,                                        :
        Defendants.                            :

                                              ORDER

       AND NOW, this 5th day of April, 2019, upon consideration of Plaintiff Derrick L. King’s

Motions to Proceed In Forma Pauperis (ECF Nos. 4 & 6), his Prison Account Statements (ECF

Nos. 5 & 7), and his pro se Complaint (ECF No. 1), it is ORDERED that:

       1.      Leave to proceed in forma pauperis is GRANTED.

       2.      Plaintiff Derrick L. King, #2016-4945, shall pay the full filing fee of $350 in

installments, pursuant to 28 U.S.C. § 1915(b). Based on the financial information provided by

King, he is not assessed an initial partial filing fee. In each month when the amount in King’s

inmate trust fund account exceeds $10.00, the Warden or other appropriate official shall forward

payments to the Clerk of Court equaling 20% of the preceding month’s income credited to

King’s inmate trust fund account until the fees are paid. Each payment shall reference the docket

number for this case, Civil Action No. 19-1005.

       3.      The Clerk of Court is directed to SEND a copy of this Order to the Warden of the

Berks County Jail.

       4.      The Complaint is DEEMED filed.

       5.      The complaint is DISMISSED in its entirety as legally baseless and for failure to

state a claim, pursuant to 28 U.S.C. § 1915(e)(2)(B)(i) and (ii), for the reasons stated in the
Court’s Memorandum. King’s claims against Judge Barrett, McNaughton, Moll, and Uptown

Transportation Services are DISMISSED with prejudice. King’s claims against Officer

Cavallo, Wyomissing Police Department, and Kasardo are DISMISSED without prejudice to

amendment in accordance with paragraph six (6) of this Order.

       6.      King is given leave to file an amended complaint against Officer Cavallo,

Wyomissing Police Department, and Kasardo within thirty (30) days of the date of this Order in

the event he can state a plausible claim against those Defendants. If King files an amended

complaint, he must identify all of the defendants in the caption of the amended complaint. Any

individual or entity that is not listed in the caption will not be treated as a defendant. The

amended complaint must also clearly describe how each defendant was responsible for violating

King’s rights. When drafting his amended complaint, King should be mindful of the Court’s

reasons for dismissing his claims as explained in the Court’s Memorandum. Upon the filing of

an amended complaint, the Clerk of Court shall not make service until so ORDERED.

       7.      If King fails to file an amended complaint, his case may be dismissed without

prejudice for failure to prosecute without further notice.

                                               BY THE COURT:

                                               /s/ C. Darnell Jones, II

                                               C. DARNELL JONES, II, J.
